Order, Supreme Court, New York County (William Davis, J.), entered December 29, 1992, which denied defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, with costs.
The invoices relied on by defendants do not definitively support their contention (see, United States Trust Co. v Gill & Duffus, 189 AD2d 655) that any price could be charged for the insurance that was procured for plaintiff, or definitively negate plaintiff’s concealment and breach of trust claims. In addition, the causes of action sounding in fraud meet the pleading specificity requirements of CPLR 3016 (b), and plaintiff should be afforded an opportunity to prove its allegations at trial (see, Banner Indus. v Schwartz, 181 AD2d 479).
We have considered defendants’ remaining arguments and find them to be without merit. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.